DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 04/01/2021.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/01/2021 and 07/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The paragraphs of the specification should be numbered consistent with standard outlined by 37 CFR 1.52.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Non limiting examples of such errors include:
the use of the term “portion” throughout the claims;
“an antenna for transmitting and receiving included in radar” in claims 6 and 12;
“are used as the garnish to be installed on a door or a fender” in claims 2 and 17;
“the third sensor portion operates in a radar method” in claim 20.
Further, claim 1 recites “a sensor portion which is installed in the fixing portion, irradiates a radio wave to the outside of the vehicle, receives the radio wave from the outside of the vehicle, measures a distance between an object of the outside of the vehicle and the vehicle, or detects the object” (emphasis added).  It is unclear whether each of the items listed after “which is” are meant to be interpreted in the alternative or only the elements “measures a distance . . . .” or “detects the object” are intended in the alternative.  Claims 2-20 are also rejected as depending from claim 1.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Halasy (KR 20070064430 A), hereinafter Halasy.

Regarding claim 1, Halasy discloses A distance measuring device for a vehicle, comprising: 

a fixing portion to be mounted on an outer surface of the vehicle (See at least “A vehicle of the above-described type is arranged so that the transmitter and receiver are located in a turn signal mounted to the side wall of the vehicle”); and 

a sensor portion which is installed in the fixing portion (See at least “The transmitter and receiver of the sensor are integrated inside the side turn indicator of the vehicle in an inconspicuous manner, so as not to damage the appearance of the vehicle.”), irradiates a radio wave to the outside of the vehicle (See at least “the sensor may be a pre-crash of the so-called passenger protection system, which monitors around the side of the vehicle to see if the object is on the course of collision with the vehicle.”, “And a transmitter 15 that emits electromagnetic or sound waves to a defined viewing area.”), receives the radio wave from the outside of the vehicle (See at least “The receiver 20 can detect the radio waves reflected from the object in the viewing area so that the presence of the object in the viewing area can be detected.”), measures a distance between an object of the outside of the vehicle and the vehicle, or detects the object (See at least “And a transmitter 15 that emits electromagnetic or sound waves to a defined viewing area. The receiver 20 can detect the radio waves reflected from the object in the viewing area so that the presence of the object in the viewing area can be detected. The distance from the vehicle to the object can be derived from the travel time of the reflected signal.”).

Regarding claim 2, Halasy, as shown above, discloses all of the limitations of claim 1. Halasy additionally discloses the fixing portion comprises a garnish or a turn signal display portion to be installed on the outer surface of the vehicle (See at least “A vehicle of the above-described type is arranged so that the transmitter and receiver are located in a turn signal mounted to the side wall of the vehicle, and the transmitter and receiver are arranged according to the present invention, which is designed to be covered by a cover of the turn signal.”).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Halasy, in view of Rafrafi (US 20190162822 A1), hereinafter Rafrafi.

Regarding claim 3, Halasy, as shown above, discloses all the limitations of claims 1-2. Halasy further discloses the fixing portion comprises: a first base portion which is fixed to the vehicle and includes an inner space of which one side is open (See at least Fig. 1, item 30, “Like the conventional side turn indicators, the side turn indicators 10 of the present invention include a reflecting mirror 25 having a light reflection surface curved inside, for example, in the direction of the turn indicator case 30.”); a first cover portion which is fixed to one side of the first base portion (See at least Fig. 1, items 30, 40, “In the side direction indicator 10 shown in FIG. 1, the carrier element 40 in which the reflector 25 is inserted or embedded includes a recess in which the transmitter 15 adjacent to the reflector 25 is integrated”, “To receive the board, the side turn indicator 10 includes a turn indicator case 30 into which the carrier element 40 is inserted.”). Halasy does not explicitly disclose a printed circuit board (PCB)-substrate portion which is installed in an inner space formed by the first base portion and the first cover portion, and on which a circuit is printed; and a light emitting portion which is connected to the PCB-substrate portion, and irradiates light to the outside of the first cover portion, and wherein the sensor portion comprises: a first sensor portion which is installed on the PCB-substrate portion, irradiates the radio wave to the outside of at least any one of the first base portion and the first cover portion, or receives the radio wave therefrom. However, Rafrafi, in the same or in a similar field of endeavor, discloses a printed circuit board (PCB)-substrate portion which is installed in an inner space formed by the first base portion and the first cover portion, and on which a circuit is printed (See at least Figs. 5, 8, [0049] “A cover 46 is disposed over the housing 40. The at least one radar sensor assembly 20 includes a radar printed circuit board 26 that is also disposed in the housing 40. In the example embodiment shown in FIG. 5, at least one light emitting diode 32 (LED) is located on the far side of the radar printed circuit board 26.”); and a light emitting portion which is connected to the PCB-substrate portion (See at least Figs. 8, 10 [0052] “the radar printed circuit board 26 and lighting printed circuit board 42 each communicate with one another as shown in FIG. 10 and as discussed above for FIG. 8”), and irradiates light to the outside of the first cover portion (See at least Fig. 6 [0049] “at least one light emitting diode 32 (LED) is located on the far side of the radar printed circuit board 26. As shown in FIG. 6, which is an exterior view of the system 10 of FIG. 5, the graphic 30 is visible through the image cover 36”, [0047] “The indicator 28 of the example embodiment includes a graphic 30, also referred to as an icon, for example a lighted or backlighted picture of an open liftgate 14”), and wherein the sensor portion comprises: a first sensor portion which is installed on the PCB-substrate portion, irradiates the radio wave to the outside of at least any one of the first base portion and the first cover portion, or receives the radio wave therefrom (See at least Fig. 5, items 20, 26, 40, 46, [0049] “A cover 46 is disposed over the housing 40. The at least one radar sensor assembly 20 includes a radar printed circuit board 26 that is also disposed in the housing 40.”, [0052] “As best shown in FIGS. 12A and 12B, the radar printed circuit board 26 includes the at least one radar transmit antenna 58 and the at least one radar receive antenna 60”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the printed circuit board system disclosed by Rafrafi. One would have been motivated to do so in order to advantageously enable use of lighting and radar systems within a protecting covering (See at least [0047] “Nevertheless, it should be understood that the radar detection system 10 disclosed herein may not include an indicator 28 and the at least one radar sensor assembly 20 may be hidden (e.g., behind the bumper or trim), because the at least one radar sensor assembly 20 is capable of sensing through polymers. Alternatively, the radar detection system 10 could be mounted in a plastic housing on the exterior of the rear bumper 18, in such a case, the radar could still penetrate through the plastic housing.”).

Regarding claim 4, the combination of Halasy and Rafrafi, as shown in the rejection above, discloses all of the limitations of claims 1-3. Halasy further discloses the first cover portion is formed by a light transmitting material (See at least Fig. 1 “From the outside, the side turn indicator 10 is covered with a transparent cover 50 and plugged into the carrier element 40 to cover the front side of the carrier element 40, for example, the recess is a reflector as well as the transmitter 15. Accept 25. For example, the cover 50 can be made of transparent plastic or glass.”).

Regarding claim 5, the combination of Halasy and Rafrafi, as shown in the rejection above, discloses all of the limitations of claims 1-3. Halasy further discloses the light emitting portion is a turn signal lamp and uses a light emitting diode (LED) (See at least Fig. 1 “The light emitting diode 35 is provided as a light source of the side turn indicator 10”).

Regarding claim 6, the combination of Halasy and Rafrafi, as shown in the rejection above, discloses all of the limitations of claims 1-3. Halasy further discloses the first sensor portion comprises an antenna for transmitting and receiving included in radar (See at least Fig. 1 “The sensor itself is of a type known to those skilled in the art. And a transmitter 15 that emits electromagnetic or sound waves to a defined viewing area. The receiver 20 can detect the radio waves reflected from the object in the viewing area so that the presence of the object in the viewing area can be detected.” Halasy implicitly discloses an antenna. A person having ordinary skill in the art would understand that an antenna component is required to emit and/or receive radio waves by definition of a radar system.).



Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Halasy, in view of Rafrafi, in further view of Hayakawa (US 20120112976 A1), hereinafter Hayakawa.

Regarding claim 7, the combination of Halasy and Rafrafi, as shown above, discloses all the limitations of claims 1-3. Halasy further discloses to transmit the radio wave to the outside of the first cover portion (See at least Fig. 1 “And a transmitter 15 that emits electromagnetic or sound waves to a defined viewing area.” “whereby the transmitter (15) and the receiver (20) are covered by a cover (50) for the side indicator (10).” A person having ordinary skill in the art would understand that the transmitted wave extends to outside of the first cover portion), and receive an irradiated radio wave from the outside of the first cover portion to the inside of the first cover portion (See at least Fig. 1 “whereby the transmitter (15) and the receiver (20) are covered by a cover (50) for the side indicator (10).”, “The receiver records the components of the reflected waveform, and the reflected waveform propagation time allows to determine the distance from the object.”). The combination of Halasy and Rafrafi does not explicitly disclose the first sensor portion comprises: a sensor connecting portion which is fixed to the PCB-substrate portion, is extended along a longitudinal direction of the PCB-substrate portion, and is made of a conductive material; and measuring sensors which are located at both sides of the sensor connecting portion. However, Hayakawa, in the same or in a similar field of endeavor, discloses the first sensor portion comprises: a sensor connecting portion which is fixed to the PCB-substrate portion (See at least Fig. 1A [0041] “The microstrip antenna 1 is provided with a dielectric substrate 2, a patch antenna part 3 which is formed on the dielectric substrate 2 by etching, and a ground plate 4 which is formed on the bottom surface of the dielectric substrate 2.” Hayakawa discloses a sensor potion (antenna) fixed to a pcb.), is extended along a longitudinal direction of the PCB-substrate portion, and is made of a conductive material (See at least Fig. 7, [0048] “Note that the microstrip patch antenna of the first aspect is comprised of a dielectric substrate on the bottom surface of which a conductive ground plate is formed and on the top surface of which a patch antenna part and a feeder circuit formed by a conductor are provided”); and measuring sensors which are located at both sides of the sensor connecting portion (See at least Fig. 7, [0066] “FIG. 7 shows the configuration of a specific embodiment of a transmission/reception antenna 20 for radar comprised using a plurality of the microstrip patch antennas AA shown in FIG. 6A. In this embodiment, at the respective upward and downward directions of the feeder terminals C1 to C6, input ends 16 of two microstrip patch antennas AA are connected. The microstrip line 15 is arranged in a straight line.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the printed circuit board system disclosed by Rafrafi with the sensor system disclosed by Hayakawa. One would have been motivated to do so in order to advantageously effectively radiate power (See at least [0012] “Further, another object is to provide an antenna which enables effective radiation of residual power when connecting an antenna part of a microstrip patch antenna or slot antenna to a terminal end of an array antenna.”).

Regarding claim 8, the combination of Halasy, Rafrafi, and Hayakawa, as shown in the rejection above, discloses all of the limitations of claims 1-3 and 7. The combination of Halasy and Rafrafi does not disclose the sensor connecting portion is made of the conductive material. However, Hayakawa further discloses the sensor connecting portion is made of the conductive material (See at least [0013] “To achieve this object, an antenna of the present invention is a microstrip patch antenna which is comprised of a dielectric substrate on the bottom surface of which a conductive ground plate is formed and on the top surface of which a rectangular shaped antenna part formed by a conductor and a feeder circuit formed by a conductor connected to the same are provided and is a slot antenna provided with an antenna part which is formed by a rectangular slot in a ground plate formed by a conductor and with a feeder circuit”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the printed circuit board system disclosed by Rafrafi with the sensor system disclosed by Hayakawa. One would have been motivated to do so in order to advantageously effectively radiate power (See at least [0012] “Further, another object is to provide an antenna which enables effective radiation of residual power when connecting an antenna part of a microstrip patch antenna or slot antenna to a terminal end of an array antenna.”).

Regarding claim 9, the combination of Halasy, Rafrafi, and Hayakawa, as shown in the rejection above, discloses all of the limitations of claims 1-3 and 7. The combination of Halasy and Rafrafi does not disclose the measuring sensors are installed in a zigzag direction in a center of the sensor connecting portion extended in a strait-line direction. However, Hayakawa further discloses the measuring sensors are installed in a zigzag direction in a center of the sensor connecting portion extended in a strait-line direction (See at least Fig. 7 [0063] “At the two sides of the feeder strip lines 15 connected to the microstrip patch antennas 12 of the second embodiment of present invention, pluralities of rectangular microstrip antenna elements 8 are attached for feed of power from the corners. The mounting intervals of the microstrip antenna elements 8 at one side of each feeder strip line 15 are for example intervals of the guide wavelength .lamda.d.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the printed circuit board system disclosed by Rafrafi with the sensor system disclosed by Hayakawa. One would have been motivated to do so in order to advantageously effectively radiate power (See at least [0012] “Further, another object is to provide an antenna which enables effective radiation of residual power when connecting an antenna part of a microstrip patch antenna or slot antenna to a terminal end of an array antenna.”).

Claims 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Halasy, in view of Cha (US 20200101887 A1), hereinafter Cha, in further view of Miu (US 20200271295 A1), hereinafter Miu.

Regarding claim 10, Halasy as shown above, discloses all the limitations of claims 1-2. Halasy does not explicitly disclose the fixing portion comprises: a second base portion which is fixed to the vehicle and includes an inner space of which one side is open; a second cover portion which is fixed to one side of the second base portion; a printed circuit board (PCB)-substrate portion which is installed in an inner space formed by the second base portion and the second cover portion, and on which a circuit is printed; and a light emitting portion which is connected to the PCB-substrate portion, and irradiates light to the outside of the second cover portion, and wherein the sensor portion comprises: a second sensor portion which is installed in the second cover portion, irradiates the radio wave to the outside of at least any one of the second base portion and the second cover portion, or receives the radio wave therefrom. However, Cha, in the same or in a similar field of endeavor, discloses the fixing portion comprises: a second base portion which is fixed to the vehicle and includes an inner space of which one side is open (See at least Fig. 1, items 110, 120, 140, [0043] “For example, the antenna module 210 may be disposed inside at least one of a rear combination lamp 110, a head lamp 120, a turn signal lamp 130, a fog lamp 140, a Daytime Running Lights (DRL) 150, or a back up lamp 160.” Fig. 4a, item 113, [0058] “The housing 113 may separate an internal space and an external space of the lamp 100. For example, together with the outer lens 112, the housing 113 may separate an internal space and an external space of the lamp 100. The housing 113 may form a space therein.” Cha discloses spaces for the disclosed system present in one or more of six locations on a vehicle.); a second cover portion which is fixed to one side of the second base portion (See at least Fig. 4A, item 112, [0046] “The lamp 100 may include: at least one light source; an outer lens which covers the light source;”); a printed circuit board (PCB)-substrate portion which is installed in an inner space formed by the second base portion and the second cover portion, and on which a circuit is printed (See at least Fig. 4A, item 260, [0044] “The PCB 260 may be disposed inside the lamp 100. For example, the PCB 260 may be at least one of the rear combination lamp 110, the head lamp 120, the turn signal lamp 130, the fog lamp 140, the DRL 150, or the back up lamp 160.”); and wherein the sensor portion comprises: a second sensor portion which is installed in the second cover portion, irradiates the radio wave to the outside of at least any one of the second base portion and the second cover portion, or receives the radio wave therefrom (See at least Fig. 4A, item 210, [0042] “The radar 200 may include an antenna module 210 (see FIG. 4A) for transmitting and receiving electromagnetic waves”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the additional enclosures disclosed by Cha. One would have been motivated to do so in order to advantageously protect sensors from the environment while detecting objects outside of the vehicle (See at least [0004]-[0005] “It is desired that such sensors are disposed in the vehicle in order to protect the sensors from foreign substances. In addition, it is desirable that the sensors are disposed in order to detect an object placed outside the vehicle. It is necessary to study and research a sensor that is able to meet the sensor protective purpose and the object detection purpose.”). The combination of Halasy and Cha does not explicitly disclose and a light emitting portion which is connected to the PCB-substrate portion, and irradiates light to the outside of the second cover portion. However, Miu, in the same or in a similar field of endeavor, discloses and a light emitting portion which is connected to the PCB-substrate portion, and irradiates light to the outside of the second cover portion (See at least Fig. 3, item 16, [0069] “At least some of the illustrated light sources 16 are, by way of example and without limitation, illustrated as LED light sources 16 mounted on a PCB 28.”, [0067] “The light assembly 12 illustrated is a headlight assembly, though it is to be understood that other light assemblies are contemplated and within the scope of the disclosure, such as taillight, directional light, fog light, and daytime running light assemblies, by way of example and without limitation. […] Further, a light-transmissive lens, referred to hereafter as lens 18, having an inner surface 20 facing toward the light source 16 and an outer surface 22 facing away from the light source 16, is operably attached to the housing 14 to allow light emitted from the light source 16 to pass through the lens 18 for desired illumination.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the additional enclosures disclosed by Cha with the light connection disclosed by Miu. One would have been motivated to do so in order to advantageously illuminate an environment efficiently (See at least [0067] “Accordingly, the heat member assembly 24, with the heater member 26 being routed to optimally transfer heat to the lens 18, provides an ability to maximize the illumination efficiency of the light assembly 12 regardless of the environmental conditions of the external environment E, such as snow, frozen sleet, rain, humidity, or any other environment conditions that would ordinarily cause the lens 18 to become fogged, frosted or iced over.”).

Regarding claim 11, the combination of Halasy, Cha, and Miu, as shown in the rejection above, discloses all of the limitations of claims 1-2 and 10. Halasy further discloses the first cover portion is formed by a light transmitting material (See at least Fig. 1 “From the outside, the side turn indicator 10 is covered with a transparent cover 50 and plugged into the carrier element 40 to cover the front side of the carrier element 40, for example, the recess is a reflector as well as the transmitter 15. Accept 25. For example, the cover 50 can be made of transparent plastic or glass.”).

Regarding claim 12, the combination of Halasy, Cha, and Miu, as shown in the rejection above, discloses all of the limitations of claims 1-2 and 10. Halasy does not disclose the second sensor portion comprises an antenna for transmitting and receiving included in radar. However, Cha further discloses the second sensor portion comprises an antenna for transmitting and receiving included in radar (See at least Fig. 4A, item 210, [0042] “The radar 200 may include an antenna module 210 (see FIG. 4A) for transmitting and receiving electromagnetic waves,”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the additional enclosures disclosed by Cha with the light connection disclosed by Miu. One would have been motivated to do so in order to advantageously protect sensors from the environment while detecting objects outside of the vehicle (See at least [0004]-[0005] “It is desired that such sensors are disposed in the vehicle in order to protect the sensors from foreign substances. In addition, it is desirable that the sensors are disposed in order to detect an object placed outside the vehicle. It is necessary to study and research a sensor that is able to meet the sensor protective purpose and the object detection purpose.”)

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Halasy, in view of Cha, in further view of Miu, in further view of Hayakawa.

Regarding claim 13, the combination of Halasy, Cha, and Miu, as shown above, discloses all the limitations of claims 1-2 and 10. Halasy does not disclose the second sensor portion comprising: transmit the radio wave to the outside of the second cover portion, and receive an irradiated radio wave from the outside of the second cover portion to the inside of the second cover portion. However, Cha further discloses to the second sensor portion comprising: transmit the radio wave to the outside of the second cover portion (See at least Fig. 4A, [0056] “The outer lens 112 may cover a variety of components of the lamp 100. For example, the outer cover may cover the light source 111a and 111b, the bezel 114, the inner lens 115a and 115b, the antenna module 210, and the PCB 260.”, [0059] “The antenna module 210 may include at least one antenna for transmitting and receiving electromagnetic waves.”), and receive an irradiated radio wave from the outside of the second cover portion to the inside of the second cover portion (See at least Fig. 4A, [0120] “ The microstrip antenna 1810 may be vertically disposed in a space formed by the outer lens and the housing. The microstrip antenna 1810 may transmit and receive electromagnetic waves.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the light connection disclosed by Miu with the additional enclosures disclosed by Cha. One would have been motivated to do so in order to advantageously protect sensors from the environment while detecting objects outside of the vehicle (See at least [0004]-[0005] “It is desired that such sensors are disposed in the vehicle in order to protect the sensors from foreign substances. In addition, it is desirable that the sensors are disposed in order to detect an object placed outside the vehicle. It is necessary to study and research a sensor that is able to meet the sensor protective purpose and the object detection purpose.”). The combination of Halasy, Cha, and Miu does not explicitly disclose a sensor connecting portion which is installed in the second cover portion and is made of a conductive material; and measuring sensors which are located at both sides of the sensor connecting portion. However, Hayakawa, in the same or in a similar field of endeavor, discloses a sensor connecting portion which is installed in the second cover portion (See at least Fig. 1A [0041] “The microstrip antenna 1 is provided with a dielectric substrate 2, a patch antenna part 3 which is formed on the dielectric substrate 2 by etching, and a ground plate 4 which is formed on the bottom surface of the dielectric substrate 2.” Hayakawa discloses a sensor potion (antenna) fixed to a pcb.), and is made of a conductive material (See at least Fig. 7, [0048] “Note that the microstrip patch antenna of the first aspect is comprised of a dielectric substrate on the bottom surface of which a conductive ground plate is formed and on the top surface of which a patch antenna part and a feeder circuit formed by a conductor are provided”); and measuring sensors which are located at both sides of the sensor connecting portion (See at least Fig. 7, [0066] “FIG. 7 shows the configuration of a specific embodiment of a transmission/reception antenna 20 for radar comprised using a plurality of the microstrip patch antennas AA shown in FIG. 6A. In this embodiment, at the respective upward and downward directions of the feeder terminals C1 to C6, input ends 16 of two microstrip patch antennas AA are connected. The microstrip line 15 is arranged in a straight line.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the additional enclosures disclosed by Cha with the light connection disclosed by Miu with the sensor system disclosed by Hayakawa. One would have been motivated to do so in order to advantageously effectively radiate power (See at least [0012] “Further, another object is to provide an antenna which enables effective radiation of residual power when connecting an antenna part of a microstrip patch antenna or slot antenna to a terminal end of an array antenna.”).

Regarding claim 14, the combination of Halasy, Cha, Miu, and Hayakawa, as shown in the rejection above, discloses all of the limitations of claims 1-2, 10, and 13. The combination of Halasy, Cha, and Miu does not disclose the sensor connecting portion is made of the conductive material. However, Hayakawa further discloses the sensor connecting portion is made of the conductive material (See at least [0013] “To achieve this object, an antenna of the present invention is a microstrip patch antenna which is comprised of a dielectric substrate on the bottom surface of which a conductive ground plate is formed and on the top surface of which a rectangular shaped antenna part formed by a conductor and a feeder circuit formed by a conductor connected to the same are provided and is a slot antenna provided with an antenna part which is formed by a rectangular slot in a ground plate formed by a conductor and with a feeder circuit”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the additional enclosures disclosed by Cha with the light connection disclosed by Miu with the sensor system disclosed by Hayakawa. One would have been motivated to do so in order to advantageously effectively radiate power (See at least [0012] “Further, another object is to provide an antenna which enables effective radiation of residual power when connecting an antenna part of a microstrip patch antenna or slot antenna to a terminal end of an array antenna.”).

Regarding claim 15, the combination of Halasy, Cha, Miu, and Hayakawa, as shown in the rejection above, discloses all of the limitations of claims 1-2, 10 and 13. The combination of Halasy, Cha, and Miu does not disclose the measuring sensors are installed in a zigzag direction in a center of the sensor connecting portion extended in a strait-line direction. However, Hayakawa further discloses the measuring sensors are installed in a zigzag direction in a center of the sensor connecting portion extended in a strait-line direction (See at least Fig. 7 [0063] “At the two sides of the feeder strip lines 15 connected to the microstrip patch antennas 12 of the second embodiment of present invention, pluralities of rectangular microstrip antenna elements 8 are attached for feed of power from the corners. The mounting intervals of the microstrip antenna elements 8 at one side of each feeder strip line 15 are for example intervals of the guide wavelength .lamda.d.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the additional enclosures disclosed by Cha with the light connection disclosed by Miu with the sensor system disclosed by Hayakawa. One would have been motivated to do so in order to advantageously effectively radiate power (See at least [0012] “Further, another object is to provide an antenna which enables effective radiation of residual power when connecting an antenna part of a microstrip patch antenna or slot antenna to a terminal end of an array antenna.”).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halasy, in view of Miu.

Regarding claim 16, Halasy as shown above, discloses all the limitations of claims 1-2. Halasy does not explicitly disclose the fixing portion comprises: a third base portion which is fixed to the vehicle and has a plate shape; and a third cover portion which surrounds one side of the third base portion to be fixed thereto, wherein the sensor portion comprises: a third sensor portion which is fixed to a side of the third base portion facing the third cover portion, irradiates the radio wave to the outside of the third cover portion, or receives the radio wave therefrom. However, Miu, in the same or in a similar field of endeavor, discloses the fixing portion comprises: a third base portion which is fixed to the vehicle and has a plate shape (See at least Fig. 2A, item 30, [0069] “The PCB 28 is shown, by way of example and without limitation, mounted to a support member, such as a heat-sink support member 30 constructed of suitable heat-sink material, as will be understood by one possessing ordinary skill in the art.”, [0031] “In accordance with another aspect, the motor vehicle light assembly can include at least one of a headlight assembly, a taillight assembly, a directional light, a fog light, and a daytime running light.”); and a third cover portion which surrounds one side of the third base portion to be fixed thereto (See at least [0067] “Further, a light-transmissive lens, referred to hereafter as lens 18, having an inner surface 20 facing toward the light source 16 and an outer surface 22 facing away from the light source 16, is operably attached to the housing 14 to allow light emitted from the light source 16 to pass through the lens 18 for desired illumination.”), wherein the sensor portion comprises: a third sensor portion which is fixed to a side of the third base portion facing the third cover portion, irradiates the radio wave to the outside of the third cover portion, or receives the radio wave therefrom (See at least Figs. 5, 16, items 28, 30, [0041] “In accordance with a related aspect, the sensor is a radar sensor and the processor is configured for processing radar signals detected by the radar sensor.”, [0088] “In accordance with a related aspect, the sensor 20′ is a radar sensor including transmit and receive antennas 60′ coupled to the processor 66′ and the processor 66′ is configured for processing radar signals (e.g. by executing algorithms) detected by the antennas 60′”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the additional portions disclosed by Miu. One would have been motivated to do so in order to advantageously illuminate an environment efficiently (See at least [0067] “Accordingly, the heat member assembly 24, with the heater member 26 being routed to optimally transfer heat to the lens 18, provides an ability to maximize the illumination efficiency of the light assembly 12 regardless of the environmental conditions of the external environment E, such as snow, frozen sleet, rain, humidity, or any other environment conditions that would ordinarily cause the lens 18 to become fogged, frosted or iced over.”).

Regarding claim 20, the combination of Halasy and Miu, as shown in the rejection above, discloses all of the limitations of claims 1-2 and 16. Halasy does not disclose the third sensor portion operates in a radar method, and comprises at least any one of a transmit receive module and a signal processing module. However, Miu further discloses the third sensor portion operates in a radar method, and comprises at least any one of a transmit receive module and a signal processing module (See at least [0088] “In accordance with a related aspect, the sensor 20′ is a radar sensor including transmit and receive antennas 60′ coupled to the processor 66′ and the processor 66′ is configured for processing radar signals (e.g. by executing algorithms) detected by the antennas 60′”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the additional portions disclosed by Miu. One would have been motivated to do so in order to advantageously protect the radar system from exterior environmental conditions (See at least [0088] “In a related aspect, the housing 40′ is a sealed housing to protect the processor 66′ and other electronics against ingress of exterior environmental conditions e.g. rain, moisture.”).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Halasy, in view of Miu.
in further view of Salter (US 20190016254 A1), hereinafter Salter.

Regarding claim 17, the combination of Halasy and Miu, as shown above, discloses all the limitations of claim 16. The combination of Halasy and Miu does not explicitly disclose the third base portion and the third cover portion are extended in a longitudinal direction, and are used as the garnish to be installed on a door or a fender. However, Salter, in the same or in a similar field of endeavor, discloses the third base portion and the third cover portion are extended in a longitudinal direction, and are used as the garnish to be installed on a door or a fender (See at least Figs. 2B, 3A, item 30, [0043] “It will be appreciated that the light assembly 30 may be located at other locations on the vehicle 28 and may be disposed on multiple locations (e.g., doors, body panels, trim components, bumpers, etc.) of the vehicle 28 and function in conjunction with one another.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the additional portions disclosed by Miu with the placement disclosed by Salter. One would have been motivated to do so in order to advantageously illuminate a far reaching area (See at least [0048] “Such an example may be advantageous in creating a far reaching spotlight effect from the light sources 42.”).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Halasy, in view of Miu, in further view of Hayakawa.

Regarding claim 18, the combination of Halasy and Miu, as shown above, discloses all the limitations of claims 1-2 and 16. Halasy does not disclose the third sensor portion comprises: a sensor connecting portion which is fixed to the third base portion, and is extended along a longitudinal direction of the third base portion, transmit the radio wave to the outside of the third cover portion, or receive an irradiated radio wave from the outside of the third cover portion to the inside of the third cover portion. However, Miu further discloses the third sensor portion comprises: a sensor connecting portion which is fixed to the third base portion, and is extended along a longitudinal direction of the third base portion (See at least Fig. 3, [0068] “The housing 14 can be constructed of any suitable metal or plastic material, can configured to take on any suitable shape. Housing 14 is shown sized to accommodate at least one or more printed circuit board (PCB) 28”) transmit the radio wave to the outside of the third cover portion, or receive an irradiated radio wave from the outside of the third cover portion to the inside of the third cover portion (See at least Figs. 5, 16, items 28, 30, [0041] “In accordance with a related aspect, the sensor is a radar sensor and the processor is configured for processing radar signals detected by the radar sensor.”, [0088] “In accordance with a related aspect, the sensor 20′ is a radar sensor including transmit and receive antennas 60′ coupled to the processor 66′ and the processor 66′ is configured for processing radar signals (e.g. by executing algorithms) detected by the antennas 60′”, [0070] “the PCB 28, or adjacent the light source 16, and a second end 202 disposed adjacent a portion of the housing 14, such as lens 18,”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the additional portions disclosed by Miu. One would have been motivated to do so in order to advantageously protect the radar system from exterior environmental conditions (See at least [0088] “In a related aspect, the housing 40′ is a sealed housing to protect the processor 66′ and other electronics against ingress of exterior environmental conditions e.g. rain, moisture.”). The combination of Halasy and Miu does not explicitly disclose measuring sensors which are located at both sides of the sensor connecting portion. However, Hayakawa, in the same or in a similar field of endeavor, discloses measuring sensors which are located at both sides of the sensor connecting portion (See at least Fig. 7, [0066] “FIG. 7 shows the configuration of a specific embodiment of a transmission/reception antenna 20 for radar comprised using a plurality of the microstrip patch antennas AA shown in FIG. 6A. In this embodiment, at the respective upward and downward directions of the feeder terminals C1 to C6, input ends 16 of two microstrip patch antennas AA are connected. The microstrip line 15 is arranged in a straight line.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the additional enclosures disclosed by Cha with the light connection disclosed by Miu with the sensor system disclosed by Hayakawa. One would have been motivated to do so in order to advantageously effectively radiate power (See at least [0012] “Further, another object is to provide an antenna which enables effective radiation of residual power when connecting an antenna part of a microstrip patch antenna or slot antenna to a terminal end of an array antenna.”).

Regarding claim 19, the combination of Halasy, Cha, Miu, and Hayakawa, as shown in the rejection above, discloses all of the limitations of claims 1-2, 16 and 18. The combination of Halasy, Cha, and Miu does not disclose the measuring sensors are installed in a zigzag direction in a center of the sensor connecting portion extended in a strait-line direction. However, Hayakawa further discloses the measuring sensors are installed in a zigzag direction in a center of the sensor connecting portion extended in a strait-line direction (See at least Fig. 7 [0063] “At the two sides of the feeder strip lines 15 connected to the microstrip patch antennas 12 of the second embodiment of present invention, pluralities of rectangular microstrip antenna elements 8 are attached for feed of power from the corners. The mounting intervals of the microstrip antenna elements 8 at one side of each feeder strip line 15 are for example intervals of the guide wavelength .lamda.d.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the distance measuring device disclosed by Halasy with the additional enclosures disclosed by Cha with the light connection disclosed by Miu with the sensor system disclosed by Hayakawa. One would have been motivated to do so in order to advantageously effectively radiate power (See at least [0012] “Further, another object is to provide an antenna which enables effective radiation of residual power when connecting an antenna part of a microstrip patch antenna or slot antenna to a terminal end of an array antenna.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Junghahnel (US 20210387563 A1) discloses a radar and light emission assembly for vehicles for emitting light and radar radiation, and method and use
Scott (US 20210284098 A1) discloses a detection device
Hellin Navarro (US 20210285614 A1) discloses an over-molded lighting device for lamp assembly
Jin (FR 3088597 A1) discloses a vehicle part comprising a light device and a part opaque to visible light
Miu (US 20200088839 A1) discloses a circularly polarized automotive radar for improved signal to noise ratio
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648